     Case 2:18-cr-00019-JAM-KJN Document 122 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:18-cr-0019 JAM KJN P
12                       Respondent,
13            v.                                        ORDER
14    SAMMY DAVID DEWITT MORGAN,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 18, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. Movant has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:18-cr-00019-JAM-KJN Document 122 Filed 04/27/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed March 18, 2021 (ECF No. 109), are adopted
 3   in full;
 4              2. The motion for injunctive relief (ECF No. 101) is denied; and
 5              3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 6   § 2253.
 7
     DATED: April 26, 2021                             /s/ John A. Mendez
 8
                                                       THE HONORABLE JOHN A. MENDEZ
 9                                                     UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
